AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AGENCY AND SERVICE AGREEMENT AMENDMENT made as of the 18th day of December, 2013 is made to the Amended and Restated Transfer Agency and Services Agreement dated July 1, 2013, as amended (the “Agreement”), by and between each investment company identified on Exhibit A of the Agreement (individually the “Fund” and collectively the “Funds”) and John Hancock Signature Services, Inc. (“JHSS”). WHEREAS, the parties to the Agreement desire to amend Exhibit A contained in the Agreement. NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth, and intending to be legally bound, the parties agree the Agreement shall be amended as follows: 1. CHANGE IN Exhibit A: Exhibit A of the Agreement is hereby amended and restated to add John Hancock Enduring Equity Fund, John Hancock Seaport Fund and John Hancock Small Cap Core Fund, each a series of John Hancock Investment Trust, as shown in Exhibit 1 hereto. 2. EFFECTIVE DATE This Amendment shall become effective as of date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. (THE REMAINDER OF THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK) IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf under their seals by and through their duly authorized officers, as of the day and year first above written. On Behalf of each Fund and Portfolio John Hancock Signature Services, Inc. Listed on Exhibit A of the Agreement By: /s/ Hugh McHaffie By: /s/ Jeffrey H. Long Hugh McHaffie Jeffrey H. Long President Vice President and Chief Financial Officer Exhibit 1 Exhibit A List of Funds and Portfolios John Hancock Bond Trust John Hancock Global Conservative Absolute Return Fund John Hancock Global Short Duration Credit Fund John Hancock Government Income Fund John Hancock High Yield Fund John Hancock Investment Grade Bond Fund John Hancock California Tax-Free Income Fund John Hancock California Tax-Free Income Fund John Hancock Capital Series John Hancock Classic Value Fund John Hancock U.S. Global Leaders Growth Fund John Hancock Current Interest John Hancock Money Market Fund John Hancock Investment Trust John Hancock Balanced Fund John Hancock Enduring Equity Fund John Hancock Global Opportunities Fund John Hancock Large Cap Equity Fund John Hancock Seaport Fund John Hancock Small Cap Core Fund John Hancock Small Cap Intrinsic Value Fund John Hancock Sovereign Investors Fund John Hancock Investment Trust II John Hancock Financial Industries Fund John Hancock Regional Bank Fund John Hancock Small Cap Equity Fund John Hancock Investment Trust III John Hancock Greater China Opportunities Fund John Hancock Municipal Securities Trust John Hancock High Yield Municipal Bond Fund John Hancock Tax-Free Bond Fund John Hancock Sovereign Bond John Hancock Bond Fund John Hancock Strategic Series John Hancock Income Fund John Hancock Tax-Exempt Series Fund John Hancock Massachusetts Tax-Free Income Fund John Hancock New York Tax-Free Income Fund John Hancock Funds II Lifestyle Aggressive Portfolio Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio Lifestyle Growth Portfolio Lifestyle Moderate Portfolio Lifecycle 2010 Portfolio Lifecycle 2015 Portfolio Lifecycle 2020 Portfolio Lifecycle 2025 Portfolio Lifecycle 2030 Portfolio Lifecycle 2035 Portfolio Lifecycle 2040 Portfolio Lifecycle 2045 Portfolio Retirement Distribution Portfolio Retirement Rising Distribution Portfolio Alternative Asset Allocation Fund Currency Strategies Fund Emerging Markets Fund Floating Rate Income Fund Fundamental All Cap Core Fund Fundamental Large Cap Core Fund Fundamental Large Cap Value Fund Natural Resources Fund Strategic Income Opportunities Fund Emerging Market Debt Fund – Development Global Agribusiness Fund – Development Global High Yield Fund – Development Global Infrastructure Fund – Development Multi Sector Bond Fund - Development John Hancock Funds III Classic Value Mega Cap Fund Disciplined Value Fund Disciplined Value Mid Cap Fund Global Shareholder Yield Fund International Allocation Portfolio International Core Fund International Growth Fund International Value Equity Fund Rainier Growth Fund Small Company Fund Technical Opportunities Fund U.S. Core Fund Core High Yield Fund – Development Focused Small Cap Growth Fund – Development Fundamental Value Fund – Development Leverage Companies Fund – Development Small Cap Opportunities Fund – Development Strategic Growth Fund – Development
